               Case 2:20-cv-00237-JLR Document 8 Filed 04/01/20 Page 1 of 3



 1                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 9
10 CHRISTOPHER BOFFOLI, an                      Case No. 2:20-cv-00237-JLR
   individual,
11                                              STIPULATION OF DISMISSAL
12           Plaintiff,                         WITH PREJUDICE AND
                                                WITHOUT FEES OR COSTS
13        v.
                                                NOTE ON MOTION CALENDAR:
14 FACEBOOK, INC., a Delaware                   April 1, 2020
   corporation,
15
             Defendant.
16
17
18        Plaintiff Christopher Boffoli and Defendant Facebook, Inc. by and through
19 their attorneys hereby stipulate that the above-captioned matter should be
20 dismissed with prejudice and without award of attorneys’ fees or costs to either
21 party.
22        A proposed order is attached for the Court’s consideration.
23
24
25
26
27
28
                                                                 2101 Fourth Avenue, Suite 1500
     STIPULATION OF DISMISSAL—1             NEWMAN DU WORS LLP     Seattle, Washington 98121
                                                                         (206) 274-2800
              Case 2:20-cv-00237-JLR Document 8 Filed 04/01/20 Page 2 of 3



 1 Dated: March 31, 2020                 Respectfully submitted,
 2                                       NEWMAN DU WORS LLP
 3
 4                                       s/ Keith Scully
                                         Keith Scully, WSBA No. 28677
 5                                       2101 Fourth Avenue, Suite 1500
 6                                       Seattle, WA 98121
                                         Telephone:            (206) 274-2800
 7                                       Facsimile:            (206) 274-2801
 8                                       Email:         keith@newmanlaw.com

 9                                       Counsel for Plaintiff
                                         Christopher Boffoli
10
11
     Dated: March 31, 2020               KILPATRICK TOWNSEND & STOCKTON LLP
12
13                                       s/ Christopher T. Varas (with permission)
14                                       Christopher T. Varas, WSBA No. 32875
                                         1420 Fifth Avenue, Suite 3700
15                                       Seattle, WA 98101
16                                       Telephone:             (206) 467-9600
                                         Email: cvaras@kilpatricktownsend.com
17
18                                       Counsel for Defendant
                                         Facebook, Inc.
19
20
21
22
23
24
25
26
27
28
                                                                 2101 Fourth Avenue, Suite 1500
     STIPULATION OF DISMISSAL—2           NEWMAN DU WORS LLP       Seattle, Washington 98121
                                                                         (206) 274-2800
              Case 2:20-cv-00237-JLR Document 8 Filed 04/01/20 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2        I hereby certify that on April 1, 2020, I cause the foregoing to be
 3 electronically filed with the Clerk of the Court using the CM/ECF system which
 4 will send notification of such filing to all counsel of record.
 5
 6
 7
 8                                          s/ Chy Eaton
 9                                          Chy Eaton
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     2101 Fourth Avenue, Suite 1500
     STIPULATION OF DISMISSAL—3              NEWMAN DU WORS LLP        Seattle, Washington 98121
                                                                             (206) 274-2800
               Case 2:20-cv-00237-JLR Document 8-1 Filed 04/01/20 Page 1 of 1



 1                                                       The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 9
10 CHRISTOPHER BOFFOLI, an                       Case No. 2:20-cv-00237-JLR
   individual,
11                                               ORDER GRANTING DISMISSAL
12           Plaintiff,                          WITH PREJUDICE AND
                                                 WITHOUT FEES OR COSTS
13        v.
                                                 NOTE ON MOTION CALENDAR:
14 FACEBOOK, INC., a Delaware                    April 1, 2020
   corporation,
15
             Defendant.
16
17       Based on the foregoing stipulation of the parties, the Court hereby ORDERS:
18       This matter, having come before the Court upon the stipulation of the parties
19 for entry of a dismissal order, now, therefore, it is hereby,
20       ORDERED, ADJUDGED, AND DECREED that the above-captioned matter
21 is hereby dismissed with prejudice and without an award of attorneys’ fees or
22 costs to either party.
23
24       DATED this 3rd day of April, 2020.
25
26
27
                                            A
                                            James L. Robart
28                                          United States District Judge

     ORDER—1
